McFarland, C.J.,
dissenting: First, it is necessary to determine what is, and what is not, involved in this case. The majority concludes that an “economic regulatory taking has occurred.” This is not a regulatory taking case.
A regulatory taking may occur if a governmental body unreasonably regulates the use a landowner may make of his or her land. The majority cites Freilich and Garvin, Takings after Lucas: Growth Management, Planning, and Regulatory Implementation Will Work Better Than Before, 22 Stetson L. Rev. 409 (1993), in support of its holding that an economic regulatory taking has occurred. However, the law review article clearly demonstrates that regulatory taking cases involve governmental regulation of the actual use a landowner may make of the subject land.
As the article notes, there are three types of regulatory takings: physical, title, and economic. A physical taking, sometimes referred to as a “possessory” or “trespassory” taking, occurs when the regulatory action authorizes physical intrusion upon the land. The law review article cites two examples of such a taking: Kaiser Aetna v. United States, 444 U.S. 164, 62 L. Ed. 2d 332, 100 S. Ct. 383 (1979), involving making a privately owned lagoon accessible for navigable water and public use; and Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 73 L. Ed. 2d 868, 102 S. Ct. 3164 (1982), which involved a New York statute allowing a cable TV company to permanently install equipment on privately owned property. A title regulatory taking involves the governmental body demanding development exaction from the landowner as a condition to allowing the landowner s proposed development, such is the case in Nollan v. California Coastal Comm’n, 483 U.S. 825, 97 L. Ed. 2d 677, 107 S. Ct. 3141 (1989), wherein the landowners had to grant the public an easement to use their beach in exchange for obtaining a permit to replace their small beachfront bungalow with a larger house.
*922These two categories have been discussed briefly to show they always involve the actual use of the land, as does the third category of regulatory taking, economic, found to exist herein by the majority. Economic regulatory taking is discussed at great length in Lucas v. South Carolina Coastal Council, 505 U.S. 1003, 120 L. Ed. 2d 798, 112 S. Ct. 2886 (1992).
In Lucas, the regulation at issue barred the landowner from erecting any permanent habitable structure on land that had been purchased on a South Carolina barrier island for the purpose of building single-family homes. This regulation was held to deprive the landowner of all “economically viable use” of his property and thus constituted a governmental taking. 505 U.S. at 1016. Economic regulation cases essentially are zoning or zoning equivalent cases and generally hold that no compensable taking has occurred unless all economically viable use of the property has been precluded.
A treatise could be written on Lucas and its aftermath. However, there is little point in doing so as no regulatory taking of any flavor is involved herein. The subject property’s highest and best use, at all pertinent times, is commercial, and no governmental regulation precludes such use or is claimed to preclude such use.
That regulatory taking applies to regulation of the use of the land is consistent with our prior case law. See Jack v. City of Olathe, 245 Kan. 458, 781 P.2d 1069 (1989) (zoning action denying expansion of present use not compensable); Kimberlin v. City of Topeka, 238 Kan. 299, 305-06, 710 P.2d 682 (1985) (restrictions on usage of particular property must be reasonable; reduction in value by itself does not amount to a taking); Houston v. Board of City Commissioners, 218 Kan. 323, 332-33, 543 P.2d 1010 (1975) (existing uses protected; any diminution in value of property as result of ordinance immaterial).
This case involves only a restriction of access to an abutting street, an area that has its own well-developed case law. This is not a regulatory taking case, and such law is inapplicable herein.
Southwest 21st Street was improved and widened by the defendant City under its police power. There is no claim that this was not a valid exercise of the defendant City’s police power. The ques*923tion is whether the alteration of access to the street relative to plaintiff’s property is reasonable.
In Small v. Kemp, 240 Kan. 113, 727 P.2d 904 (1986), we set out the basic rules concerning taking and restricted access. There, we recognized the rule that a landowner whose land adjoins an existing road or highway has a vested right to access his or her property (and for customers to access the property) without unreasonable interference. However, we also recognized that the right of access is not unlimited.
“Access to and from an existing public highway may not be taken from the owner of land abutting the highway by the public without just compensation. The right of access of an abutting property owner upon a public street or highway is merely a right to reasonable, but not unlimited, access to and from the abutting property. [Citation omitted.] An owner of land has no right to the continuation of a flow of traffic in front of his [or her] property from an access-controlled thoroughfare and the State may abandon, reroute, or otherwise divert traffic without any liability to the owner of abutting lands. [Citation omitted.]” 240 Kan. at 119.
“The change of travel route does not of itself result in legal impairment of the right of ingress and egress to and from such property and a controlled access highway. Where a landowner’s direct access or an access route is changed, the reasonableness of the circuity of travel caused by the rerouting of the access is considered to determine whether the impairment of access to the property is reasonable or unreasonable. The landowner is entitled to compensation for the impairment of his [or her] access where the rerouting (circuity of travel) is unreasonable.” 240 Kan. at 120.
We use a case-by-case approach in determining whether the restricted access is reasonable. Courts will not interfere with a valid exercise of police power as long as the restriction is reasonable. See Brock v. State Highway Commission, 195 Kan. 361, 371, 404 P.2d 934 (1965).
In Small, we found that the government’s rerouting of an access route was reasonable. There, the plaintiff owned an animal clinic situated on Grant Circle which terminated in a cul-de-sac at one end and intersected with a frontage road at the other. The State relocated the frontage road to the cul-de-sac side of Grant Circle and, as a result, traffic was diverted to the south of the clinic rather than past the clinic. We held that, under the facts of that case, the landowner was not denied total access to his property; rather, the *924mode of access-was slightly modified. Thus, the relocation of the frontage road did not impose an. unreasonable change in access, and no. compensable taking occurred. 240 Kan. at 120.
. . We also found the rerouting reasonable in Brock, 195 Kan. 361. There, the plaintiffs’, property, on which.stood four business establishments, abutted U.S. Highway 24 in Topeka, and plaintiffs had direct access to that highway. Eventually, with the construction of a frontage road .between the plaintiffs’ property and the highway, future access was to be available only at designated points, i.e., at each end of the 575-foot frontage. As a consequence, the plaintiffs lost direct access to the highway- and brought an action for compensation.-On appeal, we reaffirmed the rule which states that although owners have, a right to access adjoining roads, there is no requirement that the access be .direct 'and unlimited. We stated that “[i]f the owner has a free and convenient access to his property and to his improvements thereon, and his means of ingress and egress are not substantially interfered with by the public, he has sustained no compensable loss.” 195 Kan. at 367-68. We found no compensable taking .in Brock, as the frontage road was part of the highway system and the-plaintiffs had unlimited access to the frontage road. 195 Kan. at 370-71.
Finally, in Ray v. State Highway Commission, 196 Kan. 13, 410 P.2d 278, cert. denied 385 U.S. 820 .(1966), we found the rerouting reasonable where a frontage road limited direct access to the plaintiffs’. property. There were two points of access from the frontage road to the property in question: One was approximately 155 feet east of the east boundary and the other was 714 west of the west boundary. These access points were 1,067.44 feet apart. We found no unreasonable impairment of access, 196 Kan. at 19-20.
On the other end of the “reasonableness” scale, in Teachers Insurance & Annuity Ass’n of America v. City of Wichita, 221 Kan. 325, .559 P.2d 347.(1977), we determined that some circuitous rerouting is unreasonable and, therefore, must be compensated. There, the landowners 'initially had direct access to Kellogg Street in Wichita; a major trafficway. Once Kellogg Street became a fully controlled access facility, the plaintiffs only had access to the newly constructed frontage road. In order to reach plaintiffs’ property, *925persons traveling on Kellogg would have to travel from 1.34 to 2 miles, “by means of a tortuous and circuitous route.” 221 Kan. at 328. Again, we recognized the general rule that abutting landowners have a right of reasonable access to and from an existing public street or highway. However, in that case, because there had been a substantial impairment of and an unreasonable interference with the plaintiffs’ right of access to the highway, we found that a com-pensable taking had occurred. 221 Kan. at 333-36.
To aid in visualizing just how minimal the modification of plaintiff’s access is, I attach a map.
Here, by the trial court’s characterization, persons entering plaintiff’s property from SW 21st Street would have to turn at SW Ashworth Place, turn again at SW 20th Park and travel “one additional block” to plaintiff’s property. This “one additional block” is a short one. The distance from the center of SW Ashworth Place to the west edge of plaintiff’s property is 100 feet. Although SW 20th Park dead ends east of plaintiff’s property, plaintiff has access to SW 20th Park along any point of her abutting property. Plaintiff’s access from SW 21st Street to the northern parcel of her property, when measured by distance alone, has barely been changed. Plaintiff’s access has only been moved 100 feet to the west. Plaintiff’s property has only a 123.75-foot frontage on SW 21st Street. The modified access relieved the plaintiff from having to utilize any of the narrow southern frontage strip for a roadway to the larger northern portion of the property. Plaintiff has unrestricted access to SW 20th Park at any point along the abutting portion of her property. The south parcel of plaintiff’s property has now been commercially developed with an easement on the neighboring property, giving the business nearly direct access to SW 21st Street. The majority places much emphasis on the City’s failure to complete the ring road. Looking at the modified access in place has to be the court’s area of focus. Is it reasonable or unreasonable?
The rerouting of access hardly compares to the unreasonable 1.34- to 2-mile “tortuous and circuitous” route found compensable in Teachers Insurance. The reroutings found reasonable in Brock (access at each end of the 575-foot frontage), in Small (traffic di*926verted to the south of rather than past the clinic), and in Ray (access points 155 feet from one boundary and 714 feet from other boundary) are far more severe than the rerouting before us. If the minimal rerouting of access herein is a compensable taking, then virtually any rerouting is compensable — notwithstanding our prior case law to the contrary.
Kansas law, as it existed prior to this case, requires us simply to evaluate the reasonableness of any rerouting resulting from the valid exercise of this police power. I would hold that the rerouting of access to plaintiff’s property is reasonable. Consequently, I would reverse the trial court’s decision and deny compensation.
Six, J., joins the foregoing dissent.
[[Image here]]